Exhibit 24(b)(4.17) Voya Retirement Insurance and Annuity Company ENDORSEMENT The Contract, Policy and/or Certificate are hereby endorsed effective September 1, 2014, as follows: The name of ING Life Insurance and Annuity Company has been changed to Voya Retirement Insurance and Annuity Company. Accordingly, all references to ING Life Insurance and Annuity Company or ING in the Contract, Policy and/or Certificate are changed to Voya Retirement Insurance and Annuity Company and Voya, respectively. The address and phone number remain as follows: One Orange Way Windsor, Connecticut 06095 Tel: 1.800.584.6001 All other terms, conditions and provisions of your Contract, Policy and/or Certificate remain unchanged. /s/ Maliz Beams President Voya Retirement Insurance and Annuity Company EVNMCHG (09/14)
